DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claim 4, line 5, “are as joint edges” should read - - are joint edges - -.
Claim 9, lines 2 – 3, “by which the raceway element is connected during the manufacturing to the sheet metal panel” should read - - by which the raceway element is connected to the sheet metal panel - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the two parallel long sides" in lines 2 – 3, “the long sides” in line 4, and “the short sides” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Alling et al. USP 3981060.
Claims 1 and 10, Alling discloses a rolling-element bearing (thrust bearing shown in Fig. 6) including at least one raceway element (thrust race shown in Fig. 4) for a bearing, wherein the raceway element is configured as an inner ring or as an outer ring of the bearing, or is configured to be attachable to an element serving as an inner ring or as an outer ring for the bearing, or to an inner ring or an outer ring of the bearing, wherein the raceway element is manufactured from a sheet metal panel 10 (Fig. 1).  
Claim 2, Alling discloses the raceway element being formed by laser cutting and/or punching from the sheet metal panel (col. 1, ll. 47 – 62 to col. 2, ll. 1 – 13).
Claim 9, Alling discloses an outer contour of the raceway element including at least one micro-connection point (tabs 22), by which the raceway element is connected during the manufacturing to the sheet metal panel from which the raceway element is manufactured.

Claim(s) 1, 4 – 6, 11 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Hartung et al. DE102017109599.
Claim 1, Hartung discloses a raceway element (raceway ring 4) for a bearing (Fig. 1), wherein the raceway element is configured as an inner ring or as an outer ring of the bearing, or is configured to be attachable to an element (inner ring body 3) serving as an inner ring or as an outer ring for the bearing, or to an inner ring or an outer ring of the bearing, wherein the raceway element is manufactured from a sheet metal panel (see translated Description, par. [0028], l. 292: “a flat metal strip”).
Claim 4, Hartung (Fig. 2) discloses the raceway element having an outer contour in the shape of a parallelogram having two sides extending obliquely with respect to a circumferential direction, wherein the two sides extending obliquely with respect to the circumferential direction are as joint edges (at slot 11) that are configured to be connected to each other to form an annular raceway element ([0028], l. 296).  
Claim 5, Hartung discloses one joint edge of the raceway element being connected to the other joint edge of the raceway element via a material-bonded, interference-fit, or friction-fit connection ([0028], l. 296: “welded or soldered shut”).  
Claim 6, Hartung discloses a surface of the raceway element having a profile (raceway recess 7) in an axial direction that is concave or convex. 
Claim 11, Hartung discloses a method comprising: providing a sheet metal panel ([0028], l. 292: “a flat metal strip”), forming one or more raceway elements from the sheet metal panel by laser cutting and/or punching ([0012]), and round bending the one or more raceway elements into a ring ([0028], l. 293).  
Claim 12, Hartung discloses applying a profile (raceway recess 7) to the one or more raceway elements.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Hugelmann DE3933119.
Claim 1, Hugelmann (Fig. 2) discloses a raceway element (bearing pin 1) for a bearing (Fig. 1), wherein the raceway element is configured as an inner ring or as an outer ring of the bearing, or is configured to be attachable to an element serving as an inner ring or as an outer ring for the bearing, or to an inner ring or an outer ring of the bearing, wherein the raceway element is manufactured from a sheet metal panel (see translated Description, par [0001]: “steel metal band”).  
Claim 3, Hugelmann discloses the raceway element comprising a strip having a substantially rectangular outer contour (inherent, if not obvious, since the raceway element is cylindrical in shape with a weld seam that runs parallel to the bearing axis; see Fig. 5 for example), and wherein two opposing sides of the strip are joint edges (via weld seam 4) that are configured to be connected to each other to form an annular raceway element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hugelmann et al. DE3933119 as applied to claim 3 above, and further in view of Chihara EP1837539.
Hugelmann discloses a prior art raceway element upon which the claimed invention (a raceway element including at least one chamfer formed along the joint edges) can be seen as an “improvement” (Hugelmann discloses a raceway element without at least one chamfer formed along the joint edges).
Chihara teaches a prior art comparable device (Fig. 5 – raceway element 101) having at least one chamfer formed along joint edges (see Fig. 6).
Thus, the manner of enhancing a particular device (raceway element) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chihara.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art raceway element of Hugelmann and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having at least one chamfer formed along the joint edges in Hugelmann would form a groove to accommodate welding material, that would otherwise obstruct rolling element movement along the raceway.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	In regards to claim 16, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the laser cuts including at least one interruption to create at least one micro-connection between the first ends and the second ends; and punching a pair of openings in the sheet metal panel, wherein the punched openings connect the first ends of the laser cuts and the second ends of the laser cuts.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656